DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The action is responsive to the amendments filed on 07/19/2022. Claims 1-8 and 12-18 are pending and being considered. Claims 1, 15 and 16 are independent. Claims 1-3 and 15-17 has been amended. Claims 9-11 have been, or previously been, cancelled. Claims 1-8 and 12-18 are rejected.

Applicant indicates that support for the amendment is found throughout the original specification and refers to paragraphs [0028], [0043] and [0044]. For once refers to Figs. 3 and 4, but paragraph [0043] is describing aspects of Fig.6. And there is not any mention/support found about the verifier receiving “an access” throughout the specification. Therefore, examiner reminds the applicant that support for the claims must be to the originally filed specification.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 07/19/2022, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The argument(s) do not apply to the current art(s) being used.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1 and 16, the claims recite a verifier that receive an access, which is not defined in the specification and/or drawings (Figs. 1-26).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 16, the claims recite limitation(s) “receive an access using the recipient-designated access token from the user” and “receive an access using a recipient-designated access token including a recipient- designated hash value from an user”, respectively, which is not clearly described in the specification and/or drawings (Figs. 1-26). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0036] only describes “a verifier 421 that receives, at an input, a recipient-designated access token output from an input device (not shown)”, and does not include description (or provide support) about receiving of anything called an access “using” the token. And there is not any mention/support found about the verifier receiving “an access” throughout the specification. Further, the disclosure lacks on written description on algorithm of as “how” the verifier receives an access by using the token. Thus, the claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 2-8, 12-14 and 17-18 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim recites limitation “generate, by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value generated from a first access token to make a recipient- designated hash value in which the recipient is designated, a recipient-designated access token in which the recipient is designated and which includes the recipient-designated hash value” in lines 5-9 of the claim. The claim is indefinite because it is unclear whether a random number and a secret information of the recipient (which are used to obtain a processed value) are being generated from a first access token or a first hash value is being generated from a first access token or both of them (including a random number and a secret information of the recipient, and a first hash value) are being generated from a first access token. The claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. The claim could be interpreted in such a way that it is not clear which is covered hence ambiguous and indefinite, because there is more than one reasonable interpretation of what intended embodiments are included in the claim. 
Claim 1 further recites “a verifier … receive an access using the recipient-designated access token from the user” in lines 14-17 of the claim. Firstly, the claim limitation recites a relative term “an access” which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and therefore renders the claim indefinite because it is unclear what the term “access” is being referred to. Secondly, the limitation “a verifier … receive an access using the recipient-designated access token…” makes it even more unclear, since the claim only recites to provide the recipient-designated access token to “a user”, and not to “a verifier”. Therefore, it is unclear “how” a verifier can receive an access “using” the recipient designated access token when it is only provided to a user. Clarification is required.
Claim 1 further recites “verify that the user who makes access using the recipient-designated access token is the designated recipient by authenticating the recipient-designated hash value included in the received recipient-designated access token” in lines 16-18 of the claim. Firstly, the term “makes access” renders the claim indefinite, since it is unclear whether an “access” being made by a user using the recipient-designated access token (as recited in lines 16-17 of the claim 1) is same as “an access” being received from a user by using the recipient-designated access token (as recited in lines 14-15 of the claim 1). Secondly, the limitation “verify that the user who makes access…” makes the claim indefinite because it is unclear what the user is accessing and/or what the user makes access for. Thirdly, the limitation “the received recipient-designated access token”, as recited in the last line of the claim, lacks on antecedence basis or appears to have no antecedent basis for this. Nothing in the claim indicates that a verifier receives the access token. In line 10, the claim only recites to provide the recipient-designated access token to “a user”, and not to “a verifier”. Therefore, clarification is required.

Regrading independent claims 15 and 16, the claims are rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-8, 12-14 and 17-18 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al. (US 2018/0063105 A1), hereinafter (Poon), in view of Yu et al. (US 6067621 A), hereinafter (Yu), and further in view of KANG MIN SUP (KR 100722363 B1), hereinafter (Kang).

Regarding claim 1, Poon teaches an access token system comprising (Poon, Para. [0007], discloses a system for generating keys, such as generating a token based on recipient specific information): a generator that comprises, one or more first memories configured to store first instructions, and one or more first processors configured to execute the first instructions to (Poon, Para. [0087], discloses that the system may include the sender, the recipient, and a server, and as disclosed in Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s), and as disclosed in Para. [0096], wherein the processing unit(s) may include, among other elements, subunits such as a key generation unit (such as disclosed in Fig. 4, a key generator 420)): generate a recipient-designated access token in which the recipient is designated (Poon, Para. [0031], discloses that a token may be generated based on recipient-specific information and/or tag-specific information, and as disclosed in Para. [0007], wherein the recipient-specific information comprises identification information associated with the receiving computing device, or a user associated with the receiving computing device, and/or see also Para. [0073], discloses that in some embodiments, using the computing device (apparatus), the sender 310 may generate an access token for a recipient 350 whom the sender 310 designates to send the encrypted message. In some embodiments, an access token may be a cryptographic or encrypted key created using at least one of the sender's private key, the recipient's identity, and/or the recipient's public key), and provide the recipient-designated access token to a user (Poon, Para. [0075], discloses a sender 310 to send the access token to the recipient 350. For example, as disclosed in Fig. 1C and Para. [0051], a recipient R.sub.1 152 may be assigned a recipient specific token RK.sub.11 162 when the data owner shares the subgroup of data associated with the tag w.sub.1 122. Wherein, the recipient R.sub.1 152 is different from a recipient R.sub.2 154, or see also Para. [0144], discloses a sending an access token process 1130. The sending an access token process 1130 may include the data owner generating an access token for a recipient); and a verifier that comprises, one or more second memories configured to store second instructions, and one or more second processors configured to execute the second instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to): receive an access using the recipient-designated access token from the user (Poon, Para. [0135], discloses that the recipient may decipher the (enciphered) data using the designated access token, and as disclosed in Para. [0073 and/or 0133], wherein the sender may generate an access token for a recipient and may transfer the generated access token to the designated recipient whom the sender 310 designates to send the encrypted message); and verify that the user who makes access using the recipient-designated access token is the designated recipient Poon, Fig. 1C and Para. [0051], discloses that for the recipient and tag specific token RK.sub.pi 160 and the recipient R.sub.p 150, p is an integer that identifies recipients, such that each recipient has a different number for p, and i is an integer that identifies the tag. For example, a recipient R.sub.1 152 is different from a recipient R.sub.2 154, and the recipient R.sub.1 152 may be assigned a recipient specific token RK.sub.11 162 when the data owner shares the subgroup of data associated with the tag w.sub.1 122. Similarly, the recipient R.sub.2 154 may be assigned a recipient specific token RK.sub.22 164 when the data owner shares the subgroup of data associated with the tag w.sub.2 124, and as further disclosed in Para. [0032], wherein an identity of a user (recipient) may be unique in the system such that no two users in the system have same identities).  
Poon fails to explicitly disclose but Yu teaches to generate, by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value Yu, Col. 5 (Lines 17-23), discloses that a one-time password (i.e., token) is generated by the steps of inserting the counter value (i.e., hash value) into a password bit stream (i.e., an inverse element) produced by performing a one way hash function on the value output (i.e., the processed value) through the symmetrical key cipher algorithm, and as disclosed in Col. 4 (Lines 46-49), wherein the symmetrical key cipher algorithm is executed by using the secret key (i.e., secret information) and random number as an input to generate an output value (i.e., a processed value). Wherein the output value (i.e., the processed value) is further used to produce the password bit stream (i.e., the inverse element) by performing a one way hash function on the output value (i.e., the processed value), and as further disclosed in Col. 5 (Lines 23-26), the generated on-time password (i.e., token) includes a verification counter value (i.e., the recipient-designated hash value)), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yu’ into the teachings of ‘Poon’, with a motivation to generate a recipient-designated access token by embedding an inverse element of a processed value obtained by processing a random number and secret information of a recipient into a first hash value, as taught by Yu, in order to raise the security level for user authentication by using a one-time password in which a different password is used each time a user is authenticated; Yu, Abstract and Col. 2 (Lines 1-13). 
Poon as modified by Yu fails to explicitly disclose but Kang teaches generate, by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value generated from a first access token to make a recipient-designated hash value in which the recipient is designated, a recipient-designated access token in which the recipient is designated and which includes the recipient-designated hash value (Kang, PDF Page 4 (1st paragraph), discloses to generate a tag (i.e., token) hash value (HT), and as disclosed in PDF Page 3 (8th paragraph), wherein the tag (i.e., token) hash value (HT) is hashed by hashing the random number hash value S, the secret key K1 (i.e., secret information) and the identification information ID using a hash function, and sends the generated tag (i.e., token) hash value (HT) to the reader), and
verify that the user who makes access using the recipient-designated access token is the designated recipient by authenticating the recipient-designated hash value included in the received recipient-designated access token (Kang, PDF Page 4 (Last Two Paragraphs), discloses to perform an authentication procedure between the server and the reader by using the information, such as the generated tag (i.e., token) hash value received from the reader).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kang’ into the teachings of ‘Poon’ as modified by ‘Yu’, with a motivation to authenticate the recipient-designated hash value included in the received recipient-designated access token, as taught by Kang, in order to provide a strong authentication procedure for a reader of the data to access data based on authenticating the received tag (token) hash value (HT); Kang, Abstract and PDF Page 5 (1st Paragraph). 

Regarding claim 7, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more first processors are further configured to execute the first instructions to designate a lifetime for the recipient-designated access token, and the one or more second processors are further configured to execute the second instructions to determine whether a lifetime of the recipient-designated access token for which the lifetime is designated falls within the lifetime (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s), and as disclosed in Para. [0056], that the key server may store the recipient and/or tag specific token RK.sub.pi 160 for a limited period of time. After the recipient and/or tag specific token RK.sub.pi 160 is removed from the key server, or otherwise disabled by the data owner, the recipient R.sub.p 150 may no longer decrypt the encrypted data even if the recipient R.sub.p 150 was able to decrypt the encrypted data before the recipient and/or tag specific token RK.sub.pi 160 was removed or otherwise disabled by the data owner).  

Regarding claim 8, , Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more first processors are further configured to execute the first instructions to generate a digital signature for the recipient- designated access token, and adds the digital signature, and 5 the one or more second processors are further configured to execute the second instructions to determine whether the digital signal for the recipient- designated access token is valid (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to perform, and as disclosed in Para. [0075], a two-way authentication process which may involve a digital signature. The authentication process 380 (as shown in Fig. 3) may be employed to verify the request of the recipient 350 to receive the message and the request of the sender 310 to send the access token to the recipient 350. The authentication process 380 may verify the request of the recipient 350 by checking that the recipient's signature is correct using the recipient's public key […]. The authentication process 380 may verify the request of the sender 310 by verifying the sender's signature is correct using the sender's public key […]. In some embodiments, the authentication process 380 may allow the sender 310 and the recipient 350 to verify the response of the key server 370 by verifying the key server's signature is correct using the key server's public key).  

Regarding claim 12, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more second processors are further configured to execute the second instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to perform): determine whether an access token data received from the user corresponds to the recipient-designated access token (Poon, Para. [0051], discloses that for the recipient and tag specific token RK.sub.pi 160 and the recipient R.sub.p 150, (p is an integer that identifies recipients, such that each recipient has a different number for p, and i is an integer that identifies the tag), and as disclosed in Para. [0031], wherein the tag may refer to a recipient's secret key information or an access token, which is used to generate a (recipient-designated) token (see Para. [0006-0007])), verify whether the user is the designated recipient using the recipient-designated access token, if the received access token data corresponds to the recipient-designated access token (Poon, Para. [0147], discloses an example of a recipient R.sub.1 152 that is different from a recipient R.sub.2 154, and the recipient R.sub.1 152 may be assigned a recipient specific token RK.sub.11 162 when the data owner shares the subgroup of data associated with the tag w.sub.1 122. Similarly, the recipient R.sub.2 154 may be assigned a recipient specific token RK.sub.22 164 when the data owner shares the subgroup of data associated with the tag w.sub.2 124. Wherein the tag w.sub.1 122 is different from the tag w.sub.2 124 (see Para. [0048]), and/or as disclosed in Para. [0147], when each tag attached to each symmetric key in the re-encrypted set of symmetric keys is equal the tag associated with the access token, the access token may be operable), and reject the received access token data, if the received access token data does not correspond to the recipient-designated access token (Poon, Para. [0147], discloses when any of tags attached to the symmetric keys in the re-encrypted set of symmetric keys are not equal to the tag associated with the access token, the access token may not be operable (In other words, the tag is rejected)).  

Regarding claim 15, Poon teaches an information processing apparatus comprising (Poon, Para. [0033], discloses that a sender, a data owner, and a recipient may be a person, a computing device, or a mixture of both a person and a computing device. Any computing device, system, apparatus, etc., may include, but not be limited to, a smart phone, a laptop computer, a desktop computer […] and/or the like): one or more memories configured to store instructions; and one or more processors configured to execute the instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to): 
generate a recipient-designated access token in which the recipient is designated (Poon, Para. [0031], discloses that a token may be generated based on recipient-specific information and/or tag-specific information, and as disclosed in Para. [0007], wherein the recipient-specific information comprises identification information associated with the receiving computing device, or a user associated with the receiving computing device, and/or see also Para. [0006], wherein the token is generated based on a secret key, the secret key known only to the sending computing device or a user associated with the sending computing device), and provide the recipient-designated access token to a user (Poon, Para. [0075], discloses a sender 310 to send the access token to the recipient 350. For example, as disclosed in Fig. 1C and Para. [0051], a recipient R.sub.1 152 may be assigned a recipient specific token RK.sub.11 162 when the data owner shares the subgroup of data associated with the tag w.sub.1 122. Wherein, the recipient R.sub.1 152 is different from a recipient R.sub.2 154, or see also Para. [0144], discloses a sending an access token process 1130. The sending an access token process 1130 may include the data owner generating an access token for a recipient).  
Poon fails to explicitly disclose but Yu teaches to generate, by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash valueYu, Col. 5 (Lines 17-23), discloses that a one-time password (i.e., token) is generated by the steps of inserting the counter value (i.e., hash value) into a password bit stream (i.e., an inverse element) produced by performing a one way hash function on the value output (i.e., the processed value) through the symmetrical key cipher algorithm, and as disclosed in Col. 4 (Lines 46-49), wherein the symmetrical key cipher algorithm is executed by using the secret key (i.e., secret information) and random number as an input to generate an output value (i.e., a processed value). Wherein the output value (i.e., the processed value) is further used to produce the password bit stream (i.e., the inverse element) by performing a one way hash function on the output value (i.e., the processed value), and as further disclosed in Col. 5 (Lines 23-26), the generated on-time password (i.e., token) includes a verification counter value (i.e., the recipient-designated hash value)), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yu’ into the teachings of ‘Poon’, with a motivation to generate a recipient-designated access token by embedding an inverse element of a processed value obtained by processing a random number and secret information of a recipient into a first hash value, as taught by Yu, in order to raise the security level for user authentication by using a one-time password in which a different password is used each time a user is authenticated; Yu, Abstract and Col. 2 (Lines 1-13). 
Poon as modified by Yu fails to explicitly disclose but Kang teaches generate, by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value generated from a first access token to make a recipient-designated hash value in which the recipient is designated, a recipient-designated access token in which the recipient is designated and which includes the recipient-designated hash value (Kang, PDF Page 4 (1st paragraph), discloses to generate a tag (i.e., token) hash value (HT), and as disclosed in PDF Page 3 (8th paragraph), wherein the tag hash value (HT) is hashed by hashing the random number hash value S, the secret key K1 (i.e., secret information) and the identification information ID using a hash function, and sends the generated tag (i.e., token) hash value (HT) to the reader), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kang’ into the teachings of ‘Poon’ as modified by ‘Yu’, with a motivation to make a recipient-designated hash value by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value generated from a first access token, as taught by Kang, in order to provide a strong authentication procedure for a reader of the data to access data based on authenticating the received tag (token) hash value (HT); Kang, Abstract and PDF Page 5 (1st Paragraph). 

Regarding claim 16, Poon teaches an information processing apparatus comprising (Poon, Para. [0033], discloses that a sender, a data owner, and a recipient may be a person, a computing device, or a mixture of both a person and a computing device. Any computing device, system, apparatus, etc., may include, but not be limited to, a smart phone, a laptop computer, a desktop computer […] and/or the like): one or more memories configured to store instructions; and one or more processors configured to execute the instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to): receive an access using a recipient-designated access token Poon, Para. [0135], discloses that the recipient may decipher the (enciphered) data using the designated access token, and as disclosed in Para. [0073 and/or 0133], wherein the sender may generate an access token for a recipient and may transfer the generated access token to the designated recipient whom the sender 310 designates to send the encrypted message), and verify that the user who makes access using the recipient-designated access token is the designated recipient Poon, Fig. 1C and Para. [0051], discloses that for the recipient and tag specific token RK.sub.pi 160 and the recipient R.sub.p 150, p is an integer that identifies recipients, such that each recipient has a different number for p, and i is an integer that identifies the tag. For example, a recipient R.sub.1 152 is different from a recipient R.sub.2 154, and the recipient R.sub.1 152 may be assigned a recipient specific token RK.sub.11 162 when the data owner shares the subgroup of data associated with the tag w.sub.1 122. Similarly, the recipient R.sub.2 154 may be assigned a recipient specific token RK.sub.22 164 when the data owner shares the subgroup of data associated with the tag w.sub.2 124, and as further disclosed in Para. [0032], wherein an identity of a user (recipient) may be unique in the system such that no two users in the system have same identities).  
Poon fails to explicitly disclose but Yu teaches the recipient-designated access token being generated by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash valueYu, Col. 5 (Lines 17-23), discloses that a one-time password (i.e., token) is generated by the steps of inserting the counter value (i.e., hash value) into a password bit stream (i.e., an inverse element) produced by performing a one way hash function on the value output (i.e., the processed value) through the symmetrical key cipher algorithm, and as disclosed in Col. 4 (Lines 46-49), wherein the symmetrical key cipher algorithm is executed by using the secret key (i.e., secret information) and random number as an input to generate an output value (i.e., a processed value). Wherein the output value (i.e., the processed value) is further used to produce the password bit stream (i.e., the inverse element) by performing a one way hash function on the output value (i.e., the processed value), and as further disclosed in Col. 5 (Lines 23-26), the generated on-time password (i.e., token) includes a verification counter value (i.e., the recipient-designated hash value)), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yu’ into the teachings of ‘Poon’, with a motivation to generate a recipient-designated access token by embedding an inverse element of a processed value obtained by processing a random number and secret information of a recipient into a first hash value, as taught by Yu, in order to raise the security level for user authentication by using a one-time password in which a different password is used each time a user is authenticated; Yu, Abstract and Col. 2 (Lines 1-13). 
Poon as modified by Yu fails to explicitly disclose but Kang teaches the recipient-designated access token being generated by embedding an inverse element of a processed value obtained by processing, using a processing function, a random number and a secret information of a recipient into a first hash value generated from a first access token to make the recipient-designated hash value in which the recipient is designated (Kang, PDF Page 4 (1st paragraph), discloses to generate a tag (i.e., token) hash value (HT), and as disclosed in PDF Page 3 (8th paragraph), wherein the tag hash value (HT) is hashed by hashing the random number hash value S, the secret key K1 (i.e., secret information) and the identification information ID using a hash function, and sends the generated tag (i.e., token) hash value (HT) to the reader), and
verify that the user who makes access using the recipient-designated access token is the designated recipient by authenticating the recipient-designated hash value included in the received recipient-designated access token (Kang, PDF Page 4 (Last Two Paragraphs), discloses to perform an authentication procedure between the server and the reader by using the information, such as the generated tag (i.e., token) hash value received from the reader).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kang’ into the teachings of ‘Poon’ as modified by ‘Yu’, with a motivation to authenticate the recipient-designated hash value included in the received recipient-designated access token, as taught by Kang, in order to provide a strong authentication procedure for a reader of the data to access data based on authenticating the received tag (token) hash value (HT); Kang, Abstract and PDF Page 5 (1st Paragraph). 

Regarding claim 18, Poon as modified by Yu in view of Kang teaches the information processing apparatus according to claim 16, wherein Poon further teaches the processor is further configured to execute the second instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to): determine whether an access token data received from the user corresponds to the recipient-designated access token (Poon, Para. [0051], discloses that for the recipient and tag specific token RK.sub.pi 160 and the recipient R.sub.p 150, (p is an integer that identifies recipients, such that each recipient has a different number for p, and i is an integer that identifies the tag), and as disclosed in Para. [0031], wherein the tag may refer to a recipient's secret key information or an access token, which is used to generate a (recipient-designated) token (see Para. [0006-0007])),8Appln. No.: 16/468,336 verify whether the user is the designated recipient using the recipient-designated access token, if the received access token data corresponds to the recipient-designated access token (Poon, Para. [0135], discloses that during the deciphering enciphered data process 1040, the recipient may decipher the data using at least one of the access token, and as disclosed in Poon, Para. [0006-0007 and 0031], wherein the token may be generated based on recipient-specific information and/or tag-specific information associated with recipient and/or by using recipient’s secret key), and reject the received access token data, if the received access token data does not correspond to the recipient-designated access token (Poon, Para. [0147], discloses when any of tags attached to the symmetric keys in the re-encrypted set of symmetric keys are not equal to the tag associated with the access token, the access token may not be operable (In other words, the tag is rejected)).

Claims 2-3, 6, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poon as modified by Yu in view of Kang, as applied above, and further in view of Bowness; Piers (US 8,412,928 B1), hereinafter (Bowness).

Regarding claim 2, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more second processors are further configured to execute the second instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to): 
Poon as modified by Yu in view of Kang fails to explicitly disclose but Bowness teaches generate a challenge in accordance with the recipient-designated access token received from the user, and transmit the challenge to a response generator, and 3determine a response generated with respect to the challenge in the response generator and returned from the response generator to verify that the user who makes access using the recipient-designated access token is the designated recipient (Bowness, Col. 8 (Lines 27-32), discloses that once the candidate OTPs have been generated, they are hashed according to the same hash function used by the client 16 to generate the hashed OTP value appearing in the authentication request 44 (i.e., challenge), and then a response message 52 is returned to the authentication server 20 which includes these hashed candidate OTP values, and as disclosed in Col. 8 (Lines 46-58), at 54 the authentication server receives the OTP response message 52 and retrieves the hashed candidate OTP values from it. It then performs a comparison between the hashed OTP value from the authentication request message 44 and one or more of the hashed candidate OTP values from the response message 52. In general, a comparison may need to be done against every hashed candidate OTP value, but it may be advantageous to stop comparing once a match has been found. Further processing will generally depend on the result of the comparing. The result may be treated in a binary fashion, i.e., the user 24 is deemed authenticated if and only if at least one hashed candidate OTP value matches the hashed OTP value from the request 44).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to determine a response generated and transmitted with respect to the challenge to verify that the user who makes access using the recipient-designated access token is the designated recipient, as taught by Bowness, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18); Bowness, Col. 4 (Lines 48-54).

Regarding claim 3, Poon as modified by Yu in view of Kang and Bowness teaches the access token system according to claim 2, wherein Poon further teaches further comprising a response generator that comprises, one or more third memories configured to store third instructions, and one or more third processors configured to execute the third instructions to Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to).  
Poon as modified by Yu in view of Kang fails to explicitly disclose but Bowness further teaches to generate the response to the transmitted challenge and transmit the response (Bowness, Col. 8 (Lines 27-32), discloses that once the candidate OTPs have been generated, they are hashed according to the same hash function used by the client 16 to generate the hashed OTP value appearing in the authentication request 44, and then a response message 52 is returned to the authentication server 20 which includes these hashed candidate OTP values, and/or see also Col. 8 (Lines 58-63), discloses that the authentication function 28 of the authentication server 20 then takes appropriate action accordingly. For example, if the user 24 is deemed authenticated, then a response message 56 may be generated and sent to the client 16 which reflects the authentication, and at 58 the client 16 proceeds accordingly).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to generate the response to the transmitted challenge and transmit the response, as taught by Bowness, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18) based on client authentication (if it is granted); Bowness, Col. 4 (Lines 48-54).

Regarding claim 6, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more first processors are further configured to execute the first instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to) 
Poon as modified by Yu in view of Kang fails to explicitly disclose but Bowness teaches generate the recipient-designated access token using a round robin difficulty value obtained by processing the secret information of the recipient into a value that is difficult to perform round robin (Bowness, Col. 7 (Lines 54-64), discloses that at 50 the OTP server 14 uses the User ID to select one or more user-specific secret values and performs the combination function using the secret values (i.e., round robin difficulty value) and time-based dynamic values. For any given secret value and dynamic value, the process is the same as that performed by the token 26 as described above. In 50, however, the OTP server 14 is generating one or more candidate OTPs that may match the OTP from the user 24, not just one value that is expected to match the OTP from the user 24. Thus, the combination function is actually performed multiple times, one for each candidate OTP that is being generated).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to generate a recipient designated access token, as taught by Bowness, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18); Bowness, Col. 4 (Lines 48-54).

Regarding claim 13, Poon as modified by Yu in view of Kang teaches the access token system according to claim 12, wherein Poon further teaches the one or more second processors are configured to execute the second instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to): determinePoon, Para. [0147], when each tag attached to each symmetric key in the re-encrypted set of symmetric keys is equal the tag associated with the access token, the access token may be operable), and6Appln. No.: 16/468,336 determinePoon, Para. [0147], discloses when any of tags attached to the symmetric keys in the re-encrypted set of symmetric keys are not equal to the tag associated with the access token, the access token may not be operable).  
Poon as modified by Yu in view of Kang fails to teach but Bowness teaches determine, if a second hash value obtained by performing hash operation on a second access token included in the received access token data is different from a third hash value included in the received access token data, that the received access token data corresponds to the recipient- designated access token (Bowness, Col. 9 (Lines 3-9), discloses that the processing based on the comparing of hashed OTP values in 54 may have a less binary nature. For example, if one matching hashed candidate OTP value is found but it corresponds to an outer extreme of the time window (i.e., different) rather than the center, then it may be desirable to take further authentication action before treating the user 24 as authenticated), and 
determine, if the second hash value is equal to the third hash value, that the received access token data does not correspond to the recipient-designated access token (Bowness, Bowness, Col. 9 (Lines 36-46), discloses the possibility that once the authentication process performed at the authentication server 20 at 54 is complete, the authentication server 20 may generate and send to the OTP server 14 an informational message 60 for use by the OTP server 14 in an updating step 62. The informational message 60 may identify which of the hashed candidate OTP values of the response message 52 was matched, if any, and if none matched then this information may be conveyed as well. This information may be useful to the OTP server 14 for a variety of purposes which may include taking some user-specific action(s)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to determine whether the received access token data does or does not correspond to the recipient-designated access token, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18) based on client authentication (whether it is granted/not); Bowness, Col. 4 (Lines 48-54).

Regarding claim 14, Poon as modified by Yu in view of Kang and Bowness teaches the access token system according to claim 3, wherein Poon as modified by Yu in view of Takazoe and Bowness further teaches the one or more second processors are configured to execute the second instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to) generate the challenge based on the recipient-designated hash value (Bowness, Col. 8 (Lines 27-30), discloses that the candidate OTPs have been generated, they are hashed according to the same hash function used by the client 16 to generate the hashed OTP value appearing in the authentication request 44 (i.e., challenge)), the one or more third processors are configured to execute the third instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to) generate the response including a fourth hash value in which the inverse element is not embedded by using an element of the processed value (Bowness, Col. 8 (Lines 29-32), discloses that in response to the generated authentication request 44 (challenge), a response message 52 is returned to the authentication server 20 which includes these hashed candidate OTP values), and the one or more second processors are configured to execute the second instructions to (Poon, Para. [0094-0095], discloses that the sender, recipient and server (or overall system) may include multiple memory unit(s), and processing unit(s) to execute instructions stored on the memory unit(s) to): determine whether the fourth hash value included in the response is equal to a second hash value obtained by performing hash operation on a second access token included in the received access token data (Bowness, Col. 8 (Lines 46-58), discloses that at 54 the authentication server receives the OTP response message 52 and retrieves the hashed candidate OTP values from it. It then performs a comparison between the hashed OTP value from the authentication request message 44 and one or more of the hashed candidate OTP values from the response message 52. In general, a comparison may need to be done against every hashed candidate OTP value, but it may be advantageous to stop comparing once a match has been found. Further processing will generally depend on the result of the comparing. The result may be treated in a binary fashion, i.e., the user 24 is deemed authenticated if and only if at least one hashed candidate OTP value matches the hashed OTP value from the request 44), and verify, if the fourth hash value is equal to the second hash value, that the user is the designated recipient (Bowness, Col. 8 (Lines 58-63), discloses that the authentication function 28 of the authentication server 20 then takes appropriate action accordingly. For example, if the user 24 is deemed authenticated, then a response message 56 may be generated and sent to the client 16 which reflects the authentication, and at 58 the client 16 proceeds accordingly).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to verify, if the response is equal to the challenge for the obtained hash value, that the user is the designated recipient, as taught by Bowness, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18) based on client authentication (whether it is granted/not); Bowness, Col. 4 (Lines 48-54).

Regarding claim 17, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more processors are further configured to execute the second instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to): 
Poon as modified by Yu in view of Kang fails to explicitly disclose but Bowness teaches generate a challenge in accordance with the recipient-designated access token received from the user, and transmit the challenge to a response generator, and 3determine a response generated with respect to the challenge in the response generator and returned from the response generator to verify that the user who makes access using the recipient-designated access token is the designated recipient (Bowness, Col. 8 (Lines 27-32), discloses that once the candidate OTPs have been generated, they are hashed according to the same hash function used by the client 16 to generate the hashed OTP value appearing in the authentication request 44 (i.e., challenge), and then a response message 52 is returned to the authentication server 20 which includes these hashed candidate OTP values, and as disclosed in Col. 8 (Lines 46-58), at 54 the authentication server receives the OTP response message 52 and retrieves the hashed candidate OTP values from it. It then performs a comparison between the hashed OTP value from the authentication request message 44 and one or more of the hashed candidate OTP values from the response message 52. In general, a comparison may need to be done against every hashed candidate OTP value, but it may be advantageous to stop comparing once a match has been found. Further processing will generally depend on the result of the comparing. The result may be treated in a binary fashion, i.e., the user 24 is deemed authenticated if and only if at least one hashed candidate OTP value matches the hashed OTP value from the request 44).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bowness’ into the teachings of ‘Poon’ as modified by ‘Yu’ in view of ‘Kang’, with a motivation to determine a response generated and transmitted with respect to the challenge to verify that the user who makes access using the recipient-designated access token is the designated recipient, as taught by Bowness, in order to provide access to a service or resource (for example, to a file system or database hosted by a service server 18); Bowness, Col. 4 (Lines 48-54).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poon as modified by Yu in view of Kang, as applied above, and further in view of Resch; Jason K. et al. (US 2014/0244788 A1), hereinafter (Resch).

Regarding claim 4, Poon as modified by Yu in view of Kang teaches the access token system according to claim 1, wherein Poon further teaches the one or more first processors are further configured to execute the first instructions to Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to).  
Poon as modified by Yu in view of Kang fails to teach but Resch teaches to mask the recipient-designated hash value (Resch, Para. [0371], discloses to mask (e.g., applying an exclusive OR function) the corresponding random key using the corresponding digest to produce a corresponding masked key), and unmask the masked recipient-designated hash value (Resch, Para. [0376], discloses to de-masking the masked key using the corresponding digest to produce a corresponding key).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Resch’ into the teachings of Poon as modified by Yu in view of Kang, with a motivation to mask and un-mask the hash value, as taught by Resch, to produce encrypted data with a corresponding masked key, and further to decrypt the encrypted data using the corresponding key to recover the desire data; Resch, Para. [0371 & 0376].

Regarding claim 5, Poon as modified by Yu in view of Kang and Resch teaches the access token system according to claim 4, wherein Poon further teaches the one or more first processors are configured to execute the first instructions to (Poon, Para. [0094-0095], wherein the sender, recipient and server (or overall system) may include multiple memory unit(s) and processing unit(s) to execute instructions stored on memory unit(s) to) 
Poon as modified by Yu in view of Kang fails to teach but Resch teaches to mask the recipient-designated hash value by performing an XOR (Exclusive OR) operation using an inverse element portion in4 which the inverse element of the processed value is embedded, and a random number whose bit length is equal to a bit length of the inverse element portion (Resch, Para. [0380], discloses that the masking function 680 masks the key 686 using the digest 692 to produce a masked key 696. The masking function 680 may include a modular addition function. For example, when utilizing the modular addition function, the masking function 680 performs an exclusive OR function on the key 686 and the digest 692 to produce the masked key 696).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Resch’ into the teachings of Poon as modified by Yu in view of Kang, with a motivation to mask the hash value by using XOR operation, as taught by Resch, in order to produce encrypted data with a corresponding masked key; Resch, Para. [0371 & 0376].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496